      Case 1:17-cr-00479-LGS Document 53 Filed 07/16/20 Page 1 of 1




                                                                  July 15, 2020
SchofieldSDNYChambers@nysd.uscourts.gov
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, New York 10007
                             Re: United States v. Carlos Rondan Moreno
                                        17 Cr. 479 (LGS)
Dear Judge Schofield,


      I write with regard to the telephone conference that your Honor has scheduled
in the above-referenced matter, for Thursday, July 16, 2020, at 10:30am.

     Following your Honor’s Order, AUSA Kaylan Lasky informed me that Mr.
Rondan Moreno was taken for a follow up visit. Thus, may I respectfully suggest that
your Honor hold the currently scheduled telephone conference in abeyance until
counsel has an opportunity to speak directly with my client to determine if his
concerns have been satisfactorily handled. AUSA Lasky joins in this request.

     The power of your Honor’s signature on an Order is not lost on counsel – nor
was is lost on the staff at the MDC – and for this my client and I are tremendously
grateful.

                                                           Respectfully submitted,

                                                                  /s/

                                                           Susan G. Kellman
cc:    Kaylan Lasky, AUSA
       Holly Pratesi, Counsel MDC




      The telephonic conference set for July 16, 2020, at 10:30 A.M. is canceled.

      SO ORDERED

      Dated: July 16, 2020
             New York, New York
